In an action to recover damages resulting from an alleged breach of contract, plaintiffs appeal, as limited by their brief, (1) from so much of an order of the Supreme Court, Kings County, dated January 11, 1968, as, upon defendant’s motion, dismissed the complaint as amended by the same order and (2) from a judgment of said court entered January 17, 1968 pursuant to said order. Order and judgment affirmed, with one bill of $10 costs and disbursements. The second cause of action in the amended complaint was dismissed on the theory that it was barred by the doctrine of res judicata. In our opinion, this cause of action should have been dismissed for legal insufficiency. As in the prior action instituted by plaintiff Ernest Klein alone (see Klein v. American Trust Co., 25 A D 2d 564), this cause of action.is insufficient as a matter of law. Christ, Acting P. J., Brennan, Rabin and Hopkins, JJ., concur.